Citation Nr: 1146133	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-29 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for histoplasmosis of the left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1960 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

In February 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  The following further development is required. 

In its February 2011 remand, the Board directed the RO to schedule the Veteran for a VA examination to determine the etiology of his histoplasmosis of the left eye.  The examiner was to opine as to whether it is at least as likely as not (50 percent or better probability), that any present histoplasmosis is etiologically related to any incident of the Veteran's active duty service, including his service in Tennessee. 

In May 2011, the Veteran underwent a VA eye examination.  The examiner noted that the Veteran was born in Blackduck, Minnesota, which is in the Mississippi River drainage area.  The examiner stated that the Mississippi River drainage area is well known for histoplasmosis.  The examiner reasoned that because the Veteran was born in an area known for the presence of the fungus that causes histoplasmosis, it was "impossible to know when he was infected with histoplasmosis, although one would assume his infection occurred near the time of his first symptoms."  The examiner concluded that the Veteran's histoplasmosis of the left eye was less likely as not caused by or the result of military service because symptoms usually occur soon after exposure, and the Veteran first had symptoms in 1984, twenty years after separating from service. 

The Veteran is entitled to substantial compliance with the Board's February 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The examiner did not discuss whether the Veteran's service in Tennessee from March to October 1961 was the cause of his histoplasmosis.  Tennessee is also part of the Mississippi River drainage area, and it is feasible that the Veteran was exposed at that time.  As the remand directive instructed the examiner to opine as to whether any incident of service, including his service in Tennessee, was the cause of his histoplasmosis, an addendum to the opinion is needed so that the examiner may discuss the Veteran's service in Tennessee.  

As noted in the February 2011 remand, the Veteran has submitted Internet articles that place all of Tennessee in the "Histo Belt," a region where up to 90 percent of the adult population has been infected by histoplasmosis.  The May 2011 examiner has stated that Blackduck, the town where the Veteran was born, is also an area well known for histoplasmosis infection.  The Veteran has been in two locations known for histoplasmosis, and the Board lacks the medical expertise necessary to determine which, if either, is the source of his infection.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Further, the opinion of the VA examiner conflicts with the Internet articles submitted by the Veteran.  The examiner concluded that symptoms of histoplasmosis "first occur right after exposure."  The Internet articles submitted by the Veteran indicate that "histo spots" do not generally affect vision, "but for reasons that are still not well understood, they can result in complications years - sometimes even decades - after the original eye infection." The Board is unable to resolve this conflicting evidence because it requires medical expertise.  Id.  On remand, the examiner should reconcile the conflicting evidence.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the ophthalmologist who conducted the May 2011 examination so that an addendum to the opinion may be obtained.  If that ophthalmologist is no longer available, schedule the Veteran for a new examination with another ophthalmologist.  

The claims folder and a copy of this remand must be made available to the ophthalmologist for review, and he or she must specifically acknowledge receipt and review of these materials in any reports generated. 

If a new examination is required, all pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  The ophthalmologist must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

In the examination report or addendum opinion, the ophthalmologist must offer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's histoplasmosis of the left eye is related to any incident of his period of active service.  The ophthalmologist must comment on the following items and reconcile the findings of the Internet articles discussed in (b) with the May 2011 opinion.

a) The Veteran's period of service in Memphis, Tennessee from March 1961 to October 1961.

b) The Internet articles submitted by the Veteran that suggest that some carriers of histoplasmosis have no symptoms at all and are unaware of the infection until their central vision is infected, and that "[h]isto spots do not generally affect vision, but for reasons that are still not well understood, they can result in complications years - sometimes even decades - after the original eye infection."  

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


